IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Costa and Karen Costa,        :
and Elmtowne Gardens, LLC            :
                                     :
            v.                       :    No. 826 C.D. 2016
                                     :
City of Allentown                    :
                                     :
Appeal of: Thomas Costa, Karen       :
Costa and Elmtowne Gardens, LLC      :


                                  ORDER



             NOW, March 8, 2017, having considered appellants’ application for

reargument/reconsideration and appellee’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge